

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 17

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Biden (for himself,

			 Mr. Corzine, Mr. Feingold, Mr.

			 Dodd, Mrs. Feinstein,

			 Mr. Kennedy, Mr. Obama, and Mrs.

			 Boxer) submitted the following concurrent resolution; which was

			 referred to the Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Calling on the North Atlantic Treaty

		  Organization to assess the potential effectiveness of and requirements for a

		  NATO-enforced no-fly zone in the Darfur region of Sudan.

	

	

		Whereas the Government of Sudan continues to commit crimes

			 against humanity and engage in genocidal acts in the Darfur region of

			 Sudan;

		Whereas the signing of the Comprehensive Peace Agreement

			 between the government in Khartoum and the Sudanese People’s Liberation Army on

			 January 9, 2005, has not resulted in an improvement of the security situation

			 in Darfur;

		Whereas, on January 26, 2005, the Government of Sudan

			 bombed the village of Rahad Kabolong in the state of North Darfur, killing an

			 estimated 100 people;

		Whereas, in February of 2005, the African Union reported

			 that the security situation in Darfur had deteriorated over the course of the

			 previous four months;

		Whereas, in March 2005, Doctors Without Borders issued a

			 report that stated that rape of women in Darfur continues unabated;

		Whereas United Nations officials have stated that at least

			 70,000 people have died due to violence and insecurity in Darfur, but that the

			 total is likely higher;

		Whereas, according to the United Nations, the number of

			 people internally displaced due to the conflict in Darfur has risen over the

			 past year to nearly 1,850,000, and over 200,000 people are refugees in

			 neighboring Chad;

		Whereas aid organizations believe that approximately 1,000

			 people per day are dying as a direct and indirect result of the conflict in

			 Darfur;

		Whereas neither the mandate nor the troop strength of the

			 African Union Mission in Sudan is adequate to protect civilians in that

			 country; and

		Whereas all members of the international community must

			 participate in efforts to stop genocide, war crimes, and crimes against

			 humanity in Darfur: Now, therefore, be it

		

	

		That Congress—

			(1)strongly condemns

			 the continued attacks on civilians in Darfur;

			(2)calls on all

			 parties to abide by the terms of the April 8, 2004, N’Djamena cease-fire

			 agreement;

			(3)calls on the

			 Government of Sudan to immediately withdraw all military aircraft from the

			 region and disarm the janjaweed militias;

			(4)commends the

			 Africa Union Mission in Sudan for its actions to date in monitoring the

			 implementation of the N’Djamena cease-fire agreement in Darfur;

			(5)urges the

			 President to immediately direct the United States Permanent Representative to

			 the North Atlantic Treaty Organization to propose in the North Atlantic Council

			 that NATO assess and report to members on the potential effectiveness of and

			 requirements for a NATO-enforced no-fly zone across the Darfur region of Sudan;

			 and

			(6)calls upon NATO

			 allies to support the dispatch of such an assessment mission.

			

